Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, an in-home counselor for mentally impaired adults and children, was disqualified from receiving unemployment insurance benefits due to misconduct. The record establishes that claimant left a client’s residence without first notifying the employer and, upon her return, was unable to gain reentry into the apartment building. Claimant failed to call the employer or explain the situation for two days, contrary to the employer’s established policies. The employer thereafter discharged claimant for abandoning her assignment. Notwithstanding claimant’s proffered excuse for the violation, in view of claimant’s knowing disregard for the employer’s established policies and procedures, we find no reason to disturb the Board’s decision (see Matter of Jones [Commissioner of Labor], 285 AD2d 801 [2001]; Matter of Egelberg [Sweeney], 244 AD2d 684 [1997]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.